                Case 21-10633-BLS        Doc 13     Filed 05/12/21     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE:                                                Chapter 7

MARIA ELENA FOXWELL                                   Case No. 21-10633-BLS
 DBA A PET'S DREAM
 AKA MARIA E. FOXWELL,

      Debtor.
                    MOTION FOR RELIEF FROM AUTOMATIC STAY

         US Bank Trust National Association, not in its individual capacity but solely as owner

Trustee for VRMTG Asset Trust (“Movant”) by undersigned counsel, respectfully moves this

Honorable Court to terminate the Automatic Stay as to the real property located at 810 Seymour

Road, Bear, DE 19701 (“Property”), and, as grounds therefore, states as follows:

         1.     This proceeding seeking relief under 11 U.S.C. § 362(d) and 11 U.S.C. §

1301(c)(3) is a contested matter within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this

court has jurisdiction over this matter pursuant to 28 U.S.C. § 157. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. §

1409(a).

         2.     On March 29, 2021, the above named Debtor, Maria Elena Foxwell (“Debtor”),

filed in this court a Petition under Chapter 7 of the United States Bankruptcy Code. Alfred T.

Giuliano was appointed Chapter 7 trustee.

         3.     On or about September 8, 2010, Margaret D. Painter and Patricia A. Olazagasti

executed and delivered to Wells Fargo Bank, N.A. a Note in the amount of ONE HUNDRED

NINETY-SEVEN THOUSAND THREE HUNDRED DOLLARS AND NO CENTS

($197,300.00), plus interest at the fixed rate of 4.75% per annum, attorney’s fees, costs and late
               Case 21-10633-BLS          Doc 13     Filed 05/12/21     Page 2 of 4




charges to be paid over thirty (30) years. A copy of the Note is attached hereto as Exhibit A and

incorporated herein.

       4.      To secure the repayment of the sums due under the Note, Margaret D. Painter and

Patricia A. Olazagasti executed and delivered to Wells Fargo Bank, N.A. a Mortgage dated

September 8, 2010, encumbering the real property (“Property”) which has the address of 810

Seymour Road, Bear, DE 19701. A copy of the Mortgage is attached as Exhibit B and

incorporated herein.

       5.      Upon information and belief, Margaret D. Painter and Patricia A. Olazagasti are

deceased.

       6.      That pursuant to 11 U.S.C. § 362(d)(1), upon request of a party in interest, the

court shall grant relief from stay for cause, including lack of adequate protection of an interest in

property of such party in interest.

       7.      That prior to Debtor filing the instant bankruptcy case and pursuant to a default in

the terms of said Mortgage, a foreclosure sale was conducted on February 09, 2021.

       8.      At the foreclosure sale, the successful bid was in the amount of $186,933.00. A

copy of the Sheriff’s Deed is attached as Exhibit C and incorporated herein.

       9.      The Bid of Sheriff’s Sale was later transferred to Movant. A copy of the

Assignment of Bid of Sheriff’s Sale is attached as Exhibit D and incorporated herein.

       10.     The value of the property is $186,900, according to the Statement of Financial

Affairs included in the Debtor’s Petition.

A.     RELIEF FROM THE AUTOMATIC STAY IS APPROPRIATE.

       11.     That as a result of the foreclosure sale the Mortgage was extinguished under state

law.
               Case 21-10633-BLS          Doc 13     Filed 05/12/21      Page 3 of 4




       12.     That as a result of the foreclosure, the subject property is not an asset of the estate.

       13.     The continuation of the Automatic Stay will cause Movant significant prejudice.

       14.     Cause exists to terminate the Automatic Stay to permit Movant to exercise its

non-bankruptcy rights and remedies with respect to the Mortgage pursuant to § 362(d)(1) of the

Bankruptcy Code.

       WHEREFORE, US Bank Trust National Association, not in its individual capacity but

solely as owner Trustee for VRMTG Asset Trust prays that this Court issue an order terminating

or modifying the Automatic Stay under 11 U.S.C. § 362, as to the property located at 810

Seymour Road, Bear, DE 19701, and granting the following:

       That the Automatic Stay, as to US Bank Trust National Association, not in its individual

capacity but solely as owner Trustee for VRMTG Asset Trust, relative to the property located at

810 Seymour Road, Bear, DE 19701 is hereby lifted.

       That upon entry of this order US Bank Trust National Association, not in its individual

capacity but solely as owner Trustee for VRMTG Asset Trust, its successors and assigns, may

pursue its state law remedies, including, but not limited to contacting the Debtor directly to

discuss loss mitigation or beginning eviction proceedings at its sole discretion.

       That the Order be binding and effective despite any conversion of this bankruptcy case to

a case under any other chapter of Title 11 of the United States Code.

       That entry of the order shall be effective immediately upon entry, notwithstanding the

provisions of FRBP 4001(a)(3).

       For such other relief as the Court deems just and equitable.
             Case 21-10633-BLS   Doc 13   Filed 05/12/21      Page 4 of 4




Date: May 12, 2021
      Wilmington, Delaware          Respectfully submitted,


                                    _/s/ Chase N. Miller_______________
                                    Chase N. Miller (DE #5363)
                                    John E. Tarburton (DE #3918)
                                    Orlans PC
                                    4250 Lancaster Pike Suite 140
                                    Wilmington, DE 19805
                                    (302) 339-8800
                                    Attorneys for US Bank Trust National Association,
                                    not in its individual capacity but solely as owner
                                    Trustee for VRMTG Asset Trust
                                    cmiller@orlans.com
                                    jtarburton@orlans.com
